 EXTERMINATORS&FUMIGATORSUN. LOC. 155Exterminators and Fumigators Union Local 155,Service Employees International Union,AFL-CIO'andAbco Exterminating Corp.Case 20-CC- 192February17, 1970DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWNAND JENKINSOn December 12, 1969, Trial Examiner RobertCohn issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursui nt to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and supportingbrief, and the entire record in this case, and herebyadopts the Trial Examiner's findings, conclusions,and recommendations.ORDERPursuant to Section 1Q(c) of the National LaborRelations Act, as amended, the Board hereby adoptsas its Order the Recommended Order of the TrialExaminer,andordersthattheRespondent,Exterminators and Fumigators Union Local 155,Service Employees International Union, AFL-CIO,itsofficers,agents, and representatives, shall taketheactionsetforthintheTrialExaminer'sRecommended Ordei.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT COHN,Trial Examiner:Upona charge filedJune 12,1969,'byAbcoExterminatingCorp. (hereinAbco),theGeneralCounsel of the National LaborRelations Board,by the Regional Director of Region 29of the Board,issued a complaint on August 28 againstExterminators and Fumigators Union Local 155, ServiceEmployees International Union,AFL-CIO (herein Local155 or Respondent).The complaint alleges, in essence,that the Respondent had demanded that Abco recognize itastheexclusivebargaining representativeofAbco's'This is the correct name of the Respondent Union,the correct name ofthe neutral employer herein is LeFrak Management Co177employees, and that in furtherance of said demand,Respondent threatened to picket a customer of Abcounless said customer ceased using the services of Abco. Itisfurther alleged that, by such conduct, the Respondentunlawfullythreatened,coerced,andrestrainedthecustomer, and engagedin saidconduct with an object toforce and require the customer and other persons to ceasedoing business with Abco, all in violation of Section8(b)(4)(ii)(B)of the National Labor Relations Act, asamended (herein the Act)Respondent duly filed an answer in which it generallydenied the allegations of the complaint and demandeddismissal thereof.Pursuant to notice, a hearing was held before me inBrooklyn,New York, on September 29, in which allpartieswere afforded full opportunity to be heard, tointroduceevidence,toexamineandcross-examinewitnesses, to present oral argument, and to file briefs.Counsel for the General Counsel and counsel for theRespondent engaged in oral argument at the close of thehearing, but no posthearing briefs were filed.Upon the entire record in the case, including myobservation of the witnesses and their demeanor whiletestifying,and the argument of counsel, I make thefollowing:FINDINGS OF FACT1.COMMERCEAbco, whose principal office and place of business islocated in Brooklyn, New York, is engaged in providingfumigating and exterminating services to residential andcommercial customers in New York and New Jersey.During an annual period, its gross revenues amount toapproximately $300,000, however, the record herein doesnot reflect a breakdown of such amount as respectsin-Stateand out-of-State customers.Nevertheless, theGeneralCounsel introduced into evidence commerceinformation respecting the operation of one of Abco'sprincipal customers, LaFrakManagement Company ofRegalPark,New York (herein LaFrak). LaFrak isengaged in the business of managing multiple dwellingunits,and is a company over which the Board wouldassert jurisdiction since its annual gross revenues exceed$500,000 (which revenue is derived from buildings ownedand controlled by LaFrak and serviced by Abco) and who,inturn,doesover$50,000worth of business withConsolidatedEdisonCompany of New York, Inc., autility over whom the Board has asserted jurisdiction.'Since the Board has ruled that in deciding secondaryboycott cases, it would construe broadly the language"engaged in commerce or in an industry affectingcommerce" appearing in Section 8(b)(4), "in order tofulfillthemanifest congressional purpose to give thewidest coverage to secondary boycott provisions," ' andsince the secondary person herein is engaged in commerceunder the Board's jurisdictional standards, 4 I find that itwilleffectuatethepurposesof the Act to assertjurisdiction herein, and will so recommend.All dates hereinafter refer to the calendar year 1969, unless designatedotherwise'SeeConsolidated EdisonCo of New York, Inc v N L R B,305US 197'SeeSheetMetal Workers International Association.LocalUnion No299,AFL-CIO (S M Kisnerand Sons),131 NLRB 1196, 1199'Siemon'sMailingService,122 NLRB 81181 NLRB No. 28 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABOR ORGANIZATION INVOLVEDThe evidence discloses that the Respondent represents,forpurposes of collective bargaining with employers,employees in the building maintenance industry. I findthat the Respondent herein, is, and has been at all times,material,a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe FactsAccording to the testimony of Carl Fisher, president ofAbco, two representatives of the Respondent approachedhim in March and April respecting representation of hisemployees by Respondent for the purposes of collectivebargaining. Thus, inMarch, Fisher testified that he hadtwo conversations with a Mr. McNally in or about Abco'splace of business. S On the first occasion, McNally askedFisher to recognize the Respondent, but the latter repliedthat he had nothing to do with it. On a later occasion heapproachedMcNallyonthestreetoutsidetheestablishment and asked him what he was doing there.The latter replied that he had come to organize AbcoFisher told him that he could picket all that he wanted tobuthe did not want McNally to harass his men.'Following the conversation,McNally commenced givingout flyers to employees.Near the end of April, Fisher was approached by arepresentative of Local 3108 of the Carpenters union whoshowed him some 20 authorization cards signed byemployees of Abco. A couple of days later, on April 28,Abco signed a collective-bargaining agreement with Local3108 as the collective-bargaining representative of Abco'semployees.Shortly after April 30, Abco received a letter from theNew York State Labor Relations Board to the effect thattheRespondent had filed a petition with that boardrequesting to be certified as the representative of Abco'semployees for the purpose of collective bargaining, andnotifying Abco that a conference was scheduled to be heldon the matter on Wednesday, May 7. Fisher testified thathe attended such conference, at which representatives ofboth Respondent and Local 3108 appeared, and at whichtime the representative of Respondent claimed authorityto be recognized by the Company as representative of itsemployees on the basis of some authorization cards. Aftersome discussion, Fisher was advised that he would besubsequently informed of the outcome of the meeting.Shortly after June 9, he received a letter from the NewYork State Board to the effect that the petition had beenwithdrawn and the case was closed.InMay, 'Fisher had a conversation with Respondent'spresident,PatrickCarroll, outside the offices of Abco.Carroll asked Fisher why the latter did not join his Union,advising that the men would be better off. Fisher toldCarroll that he had a contract with another union andthat there was nothing he could do. Carroll then statedthat he had enough influence to "really destroy" Abco by'McNally is identified in the record herein as "Walter McNally, GeneralOrganizer,Local 155, Service Employees International Union,affiliatedwithAFL-CIO." The uncontradicted testimony is that he sought toorganize employees on behalf of that labor organization,and also soughtemployer cooperation in that endeavor.Ifind him to be an agent ofRespondent,as alleged in the complaint'Fisher testified that his employees had complained that McNally hadbeen following and harassing them.virtue of his Union's connection with shop stewards innursing institutions and hospitals and that, generally,Fisher would not be happy if he did not "join up" withRespondent. Carroll also claimed that he had a list ofAbco's customers and that he knew "where to hurt me themost." 'On or about April 21, McNally visited the offices ofLaFrak and spoke with its vice president, Gerry Richter.McNally gave Richter his card indicating that he was, asnoted, a general organizer of Respondent, and inquiredwhether LaFrak did business with Abco. When Richterreplied in the affirmative, McNally asked whether Richterknew that Abco was nonunion Richter said he did not,and inquired what that had to do with LaFrak McNallyresponded that he understood that "all your help in yourbuildings are union," to which Richter said that is correct.McNally continued, "Well, you might be subjected tosome problems with regard to the picketing." Richterpromised to look into the matter and McNally inquiredwhether he could check with Richter the following week.Richter said no that he would, as stated, "look into thematter."AsMcNally was leaving, he submitted toRichter a list containing exterminating companies whoseemployeeswerepresumablyrepresentedbytheRespondent (G. C. Exh. 6).There is no evidence that any picketing of LaFrak'sbuildingsoccurred,and it is conceded that Abco iscontinuing to service LaFrak in the same manner, and inthe same volume of business, as it was servicing in May.Analysis and Concluding FindingsThe only allegation of violation alleged in the complaintis the alleged threat by McNally on or about April 21 topicket LaFrakunlessLaFrakstopped usingthe services ofAbco.Section 8(b)(4)(ii)(B) of the amended Act provides asfollows-8(b) It shall be an unfair labor practice for a labororganization or its agents -*(4)(ii) to threaten, coerce, or restrain any personengaged in commerce or in an industry affectingcommerce, where in either case an object thereof is:(B) forcing or requiring any person to cease using—selling, handling, transporting, or otherwise dealingin the products of any other producer, processor, ormanufacturer, or to cease doing business with anyother person, or forcing or requiring any otheremployer to recognize or bargain with a labororganization as the representative of his employeesunless such labor organization has been certified as'The foregoingfindings(exceptfor theformal notificationsfrom theNew York StateBoard) are based upon the testimonyof Fisher,which Icredit It is true,asRespondent argues, that the witness was somewhatconfused as to dates and the exact sequenceof eventsHowever,Respondent chose not to offer testimony to explain or negate the matterasserted,although it was not shown that eitherCarroll or McNally wasunavailable, indeed,Carroll was identifiedas being present in the hearingroom during the hearing Under these circumstances,including demeanorconsiderations,IcreditFisher's testimonyAlso, I find Carroll, aspresidentofRespondent,tobean agent thereof as alleged in thecomplaint EXTERMINATORS&FUMIGATORSUN. LOC 155179the representative of such employees under theprovisions of section 9:Provided,That nothingcontained in this clause (B) shall be construed tomake unlawful, where not otherwise unlawful, anyprimary strike or primary picketing.Ihave heretofore found that during March, April, andMay, Respondent sought to organize the employees ofAbco and made demands upon its officials for recognitionas bargaining representative of its employees. " Havingbeen unsuccessful in achieving its objective directly, theRespondent sought to bring pressure upon one of Abco'scustomers by a threat to picket unless the customer ceaseddoing business with Abco. In oral argument, Respondentclaims that the statement ofMcNally to Richterconstituted free speech; i.e., a mere attempt to inform amember of the public of the facts in the situation. Idisagree.The undenied evidence is that after McNallyinformed Richter that Abco's employees were nonunionand that his (Richter's) employees were Union, McNallymade the statement that Richter "might be subjected tosome problems with regard to the picketing." Certainlysuch language constituted a threat to picket unless LaFrakceased doing business with Abco. This conclusion isconfirmed by McNally's giving Richter a list of unionexterminating contractors with whom LaFrak could dobusiness and thereby avoid such consequences.By the foregoing conduct, I° find that McNally, asRespondent's agent, threatened, coerced, and restrained asecondaryemployerwithinthemeaningoftheabove-quoted section of the Act. 'Ifurther find that an object of McNally's remarks toan official of the secondary employer was to force suchsecondary employer to cease doing business with Abco, allin violation of Section 8(b)(4)(ii)(B) of the Act.10IV. THE REMEDYHaving found that the Respondent has engaged inunfair labor practices, I will recommend that it cease anddesisttherefromand take certain affirmative actiondesigned to effectuate the policies of the Act. Contrary tothecontentionsof counsel for the General Counselexpressed in oral argument, I do not believe that therecord herein, consisting of only one instance of violation,and no evidence of prior history of unlawful secondaryactivityby this Respondent, warrants the broad orderwhich he requested.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following2.The Respondent is a labor organization within themeaning of Section 2(5) of the Act.3.By threatening, coercing, or restraining LaFrak withan object of forcing or requiring LaFrak to cease doingbusiness with Abco, the Respondent has engaged in unfairlabor practices within the meaning of Section 8(b)(4)(•i)(B)of the Act.4.The aforesaid unfair labor practices, having occurredin connection with the operations of Abco and LaFrak asset forth above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the severalStates, and substantially effectuate commerce within themeaning of Section 2(6) and (7) of the Act.Upon the entire record in this case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended, I issue the following:RECOMMENDED ORDERExterminatorsandFumigatorsUnionLocal 155,ServiceEmployeesInternationalUnion,AFL-CIO, itsofficers, agents and representatives, shall:1.Cease and desist from threatening, coercing, orrestraining LaFrak Management Company or its officers,where an object thereof is to force or require LaFrakManagement Company or its officers to cease doingbusiness with Abco Exterminating Corp.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Post in the Respondent Union's business offices andmeeting halls, copies of the attached notice marked"Appendix." " Copies of said notice, on forms providedby the Regional Director for Region 29, after being dulysignedbytheRespondentUnion'sauthorizedrepresentative,shallbe posted by Respondent Unionimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices tomembers arecustomarily postedReasonable steps shall be taken by itto insure that said notices are not altered, defaced, orcovered by any other material.(b) Sign and mail sufficient copies of said notice to theRegionalDirector for Region 29 for posting, LaFrakManagementCompany and Abco Exterminating Corp.willing, at all locations where notices to their respectiveemployees are customarily posted.(c)Notify the Regional Director for Region 29, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith. ISCONCLUSIONS OF LAW1.Abco and LaFrak are employers within the meaningof Section 2(2) of the Act.'The evidence discloses,as heremabove set forth,that the demands wereaccompanied by threats made to theprimaryemployer. However, sincesuch threats were not alleged in the complaint as a violation of the Act, Imake no findings thereon'A threat to picket clearly constitutes restraint and coercion,particularlywhere the secondary employer's employees are union members, whether ornot actual picketing occurred.Enterprise Association,Local 638, UnitedAssociationof Journeymen and Apprentices of the Plumbing andPipefltting Industry, etc (Allen-Stevens Corp ),129 NLRB 555;District65,Retail,Wholesale A DepartmentStoreUnion (EasternCamera BcPhoto Corp ),141 NLRB 991, 996-997"SeeInternationalHod Carriers, etc, Local 1140 (GilmoreConstruction Company),127 NLRB 541, particularlyfn6 thereof dealingwith the legislativehistory ofthe 1959 amendments to the Act"In the event no exceptions are filed as providedby Section 102 46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings, conclusions,recommendations,and Recommended Order hereinshall,asprovided inSection 102.48 of theRules and Regulations, beadopted bythe Board and become its findings, conclusions,and order, andall objectionsthereto shall be deemed waived for all purposes In the eventthat the Board'sOrder is enforced bya Judgmentof a United States Courtof Appeals,the words in the notice reading"Posted by Order of theNationalLabor Relations Board"shallbe changed to read "PostedPursuant to a Judgmentof the UnitedStatesCourt of AppealsEnforcingan Order of the NationalLaborRelations Board ""In the event that this RecommendedOrder is adopted bythe Board,this provision shall be modified to read"Notifythe RegionalDirector forRegion 29, in writing,within 10 days from the dateof this Order, whatsteps Respondent has takento complyherewith " 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXPosted by Order of the National Labor RelationsBoard an agency of the United States GovernmentWE WILL NOT threaten, coerce, or restrain LaFrakManagement Company or its officers, with an object offorcing or requiring the LaFrak Management Companyor its officers to cease doing business with AbcoExterminating Corp.EXTERMINATORS ANDFUMIGATORS UNIONLOCAL 155,SERVICEDatedByEMPLOYEESINTERNATIONAL UNION,AFL-CIO(Labor Organization)NOTICE TOMEMBERS(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board's Office,16Court Street, Fourth Floor, Brooklyn, New York11201, Telephone 212-596-3535